DUFOUR, J.
Appellee moves to dismiss on two grounds:
1st. That the judgment appealed from is one taxing costs to the amount of $75 and, the amount being less than the lower limit of our jurisdiction, we cannot entertain the appeal.
This is error.
In Johnson vs. City, No. 2656 of our docket, we said:
“The Appellate Court, which rendered the judgment in the cauce, has jurisdiction of the appeal from a judgment taxing costs therein, no matter what the amount of the costs may be.”
This was affirmed in 107 La. 69.
2d. That a single bond for $150 is insufficient where both appellants join in the appeal from a judgment condemning them in solido for $75.
In Elder vs. City, 31st An. 502, the Court said:
“We know no law or reason why two persons condemned *228%n sohdo m the same judgment should give separate bonds. If the surety be for both of them or for each of them, and binds himself to pay the amount required, it is sufficient.”
An appellate Court will not look with favor on appeals for trifling errors of calculation, when no attempt was made to have them corrected below, by calling the judge’s attention to them on a motion for a new trial.
February 8th, 1909.
March 22d, 1909.
Rehearing refused April 7, 1909.
Writ denied by Supreme Court May 10, 1909.
The surety in the bond of appeal herein is bound for both parties in the amount required.
Motion denied.